Citation Nr: 1038721	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for carcinoma 
of the left nasopharynx.

2.  Entitlement to service connection for carcinoma of the left 
nasopharynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 
1999.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from October 2005 and September 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for carcinoma of 
the left nasopharynx was last denied in a January 2004 rating 
decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final 
January 2004 rating decision raises a reasonable possibility of 
substantiating the issue of entitlement to service connection for 
carcinoma of the left nasopharynx.

3.  The evidence of record shows that the Veteran's current 
carcinoma of the left nasopharynx is related to his active 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
January 2004 rating decision, and the Veteran's claim for service 
connection for carcinoma of the left nasopharynx is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Carcinoma of the left nasopharynx was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received in support of a claim to reopen is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).


A January 2004 rating decision denied the Veteran's original 
claim for service connection for carcinoma of the left 
nasopharynx on the basis that the evidence did not show a link to 
the Veteran's military service.  The January 2004 rating decision 
was not appealed and that decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104 (2010).

Because the January 2004 rating decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, in a May 2008 statement of the case, the RO determined 
that new and material evidence had been presented to reopen the 
Veteran's claim for service connection for carcinoma of the left 
nasopharynx, but denied the claim on the merits.  Such a 
decision, however, is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).

Evidence received since the January 2004 rating decision includes 
VA outpatient treatment records, dated from February 2000 to 
April 2000, from March 2004 to March 2005, and from August 2006 
to September 2006; treatment records from W. Army Medical Center, 
dated from August 2003 through January 2006; December 2003 and 
December 2005 letters from Dr. E.D. at the W. Army Medical 
Center; private treatment records from May 2003 through August 
2009; an August 2004 letter from Dr. B.K.; July 2006 and May 2007 
letters from Dr. D.B.; a January 2010 letter from Dr. D.W.; 
January 2005 and December 2009 letters from Dr. K.S.; and medical 
information printed from the Internet, dated in September 2004 
and January 2006.  All of the evidence received since the January 
2004 rating decision is "new" in that it was not of record at 
the time of the January 2004 decision.

In addition, the medical evidence of record received since the 
January 2004 rating decision includes medical opinion suggesting 
that the Veteran's nasopharyngeal cancer is related to his 
military service.  A January 2005 letter from Dr. K.S. stated 
that upon a review of the Veteran's prior medical records, the 
Veteran was clinically examined in service for possible existence 
of nasopharyngeal lesion and that he presented further evidence 
of subsequent symptoms which allowed for an ultimate diagnosis at 
a later date.  In a December 2009 letter, Dr. S. also stated "it 
is noted that this lesion is probably the result of exposure to 
agents while performing military service according to the 
description of the Veteran's job duties."  In addition, a 
December 2005 letter from Dr. E.D. stated based on the Veteran's 
symptoms, as well as the timeframe from his date of discharge to 
the date of diagnosis and treatment at the W. Army Medical 
Center, "an argument can be made for further consideration to 
see if such disease process was present during the time of 
discharge."  In February 2006, Dr D. stated "[i]n my medical 
opinion the medical [condition] began during the [V]eteran's 
military service."  Further, a May 2007 opinion letter from Dr. 
D.M. indicated that the Veteran's cancer could very well have 
initially developed during the time of his military service.  In 
a January 2010 opinion letter, Dr. D.W. opined "[t]o my medical 
knowledge, this cancer type cell is an unusual slow growing 
cancer [that] would [have] taken 5 plus years to grow this 
size."  These medical opinions indicate that the Veteran's 
nasopharyngeal cancer had its onset while the Veteran was still 
in service.

Thus, presuming the credibility of this evidence, the evidence 
received since the January 2004 rating decision includes medical 
evidence which relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for carcinoma of the left nasopharynx.  Therefore, the 
private medical opinions raise a reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As 
such, the Veteran's claim of entitlement to service connection 
for carcinoma of the left nasopharynx is reopened.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including cancer, will 
be presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is seeking service connection for carcinoma of the 
left nasopharynx.  Historically, he served in the Army from 
November 1977 to November 1999.  His service treatment records 
are negative for a diagnosis of nasopharyngeal carcinoma.

A July 1980 service treatment report noted that the Veteran was 
seen for complaints of sinuses (nasal) that was obstructed from 
13:00 to 18:00 hours during the day for three weeks.  The 
impression was pollen allergy.  

A June 1997 service treatment record reflects that the Veteran 
was referred for an asymptomatic lesion on the floor of the mouth 
or near the left frenum.  The consulting physician noted a 0.5 cm 
yellow tense nodule on the left floor of the mouth.  The 
diagnosis was mucous retention cyst, mucocele, and 
lymphoepithelial cyst.  A June 1997 oral exfoliative cytology 
diagnosis was fungal elements with sheets of squamous epithelial 
cells in a mucoid background.

In a June 1999 report of medical history, the Veteran reported 
sinusitis.  The examining physician noted that nasal congestion 
and puffy eyes with changes of season was relieved by over the 
counter medications.

An August 1999 service treatment report noted that the Veteran 
complained of stiff neck for 24 hours and cold symptoms for two 
days, with sinus congestion, post-nasal drip, and watery eye.  
The assessment was possible sinus congestion and stiff neck.  

An April 2003 computerized tomography (CT) scan report that noted 
the findings in the left nasopharynx were suspicious for a soft 
tissue mass and malignancy that should be excluded by tissue 
sampling.  Following biopsies of nasopharyngeal mass and polyp 
specimen, the diagnosis was adenosquamous carcinoma.  The 
pathology report stated that the lesion definitely was carcinoma, 
but that the subtype-classification was not straight forward and 
the carcinoma was a very unusual one.  It was also noted that the 
carcinoma had both squamoid and mucinous features and it did not 
quite fit into the spectrum of salivary gland mucoepidermoid 
carcinomas.

A May 2003 radiation oncology report noted that the Veteran had a 
T2a, N0, M0 stage II nasopharyngeal cancer.  It was noted that 
the Veteran reported having epistasis every four week in January 
2003, which required packing in the emergency room.  He could 
breathe only through the right nostril and his left ear felt like 
he was in an airplane all the time and he was congested.  After 
multiple trips to the emergency department, a CT scan was 
conducted, which revealed a 4 x 2.5 x 2.1 cm nasopharyngeal mass 
mostly involving the left side with mass affect on the 
surrounding tissue.

The record reflects that the Veteran underwent radiation and 
chemotherapy for treatment of nasopharyngeal cancer from July 
2003 to November 2003.

In October 2003, the Veteran was afforded a VA examination.  The 
VA examiner noted that the claims file was reviewed.  The 
examiner noted that the Veteran had an episode of thrush in the 
oral cavity in June 1997 during service and that thrush 
reportedly cleared rapidly after treatment with mouthwash.  It 
was noted that the Veteran had been undergoing treatment 
involving radiation and chemotherapy since July 2003 and he was 
breathing better out of his nose after the treatment.  The 
Veteran reported that he had never smoked and that he was only a 
social drinker.  He stated that he had some left epistasis 
occasionally while in service but only after vigorous physical 
trainings.  He also stated that since he stopped physical 
training he did not have any further epistasis until January 
2003.  The diagnosis was "carcinoma of the left nasopharynx, 
less likely than not a continuation of his thrush infection of 
his oral cavity while in service in 1997."

A December 2003 letter from Dr. E.D. at the W. Army Medical 
Center indicated that the Veteran had been followed by Dr. E.D. 
after the excisional biopsies and radiation treatment.


A June 2004 x-ray report noted an impression of suspected 
decrease in the size of the Veteran's known left nasopharyngeal 
carcinoma, with decreasing mastoid fluid on the left, which 
suggested decreasing obstruction of the Eustachian tube.  The 
radiologist noted bilateral maxillary air fluid levels and a 
mucous retention cyst, within the anterior right sided maxillary 
sinus.


In a July 2004 surgical pathology report, Dr. J.F. noted that a 
microscopic examination was performed and the resulting diagnosis 
was "squamous cell carcinoma, invasive, nonkeratinizing."

An August 2004 letter from a private physician stated that the 
Veteran was seen regarding recurrence of nasopharyngeal 
carcinoma.  It was noted that biopsies taken in July 2004 
confirmed this diagnosis and radiation treatment was recommended.

A January 2005 letter from Dr. K.S. stated that clinical 
examinations conducted in June and July 1997, while the Veteran 
was still in service, revealed concern for possible existence of 
nasopharyngeal lesion at the time of the presentation.  It was 
noted that the Veteran was advised to further review this 
information with an otolaryngologist to determine if this lesion 
could have been present but in a size too small for detection by 
the standard techniques.  Dr. S. further stated that the Veteran 
presented further evidence of subsequent symptoms which allowed 
for an ultimate diagnosis at a later date.

In a December 2005 letter from Dr. E.D., the Veteran reported 
that prior to his military discharge he had a history of chronic 
sinusitis and was treated with nasal decongestants in service 
with associated nasal obstruction symptoms and epistasis.  It was 
noted that despite his ongoing concerns for nasal problems, the 
Veteran reported not being evaluated by an otolaryngologist prior 
to his service discharge.  It was further noted that 
nasopharyngeal carcinoma could continue to grow with symptoms of 
common etiologies, to include nasal congestion and nasal 
bleeding, and these symptoms were worsening causing associated 
symptoms of Eustachian tube dysfunction, changes in voice, pain, 
and pressure.  Dr. D. stated that based on the Veteran's symptoms 
and the timeframe from his date of discharge to the date of 
diagnosis and treatment at the W. Army Medical Center, "an 
argument can be made for further consideration to see if such 
disease process was present during the time of discharge."

In a February 2006 treatment record, Dr. E.D. stated

After review of [the Veteran's] records 
(active duty and retirement) I have come 
to this conclusion.  The signs and 
symptoms while on active duty, to include 
but not limited to nasal congestion, 
[E]ustachian tube dysfunction, and ear 
pain were most likely to the prodrome to 
his diagnosis of [nasopharyngeal 
carcinoma].  The [Veteran] has no genetic 
or social risk factors.  I was involved 
with his treatment while at [W.] Army 
Medical Center which included radiation 
and [c]hemotherapy.  He will need lifelong 
monitoring for recurrent of the cancer.  
In my medical opinion the medical 
[condition] began during the [V]eteran's 
military service.

A March 2006 private treatment record indicated that the Veteran 
was five months status post completion of radiation therapy for 
treatment of local recurrence of nasopharyngeal carcinoma and he 
developed severe and debilitating bilateral masseter spasm.

Private treatment records, dated from March 2006 to December 
2007, reflect that the Veteran continued to receive treatment for 
masseteric spasm and pain related to radiation therapy.

In a May 2007 letter, the Veteran's private oncology physician, 
Dr. D.B. stated "[b]ased on the history of symptoms at the time 
of [the Veteran's] original diagnosis, as well as their duration, 
it is my stated medical opinion  that his cancer could very well 
have initially developed during the time of [the Veteran's] 
military service."


In March 2008, the Veteran was afforded VA examinations.  The 
Veteran reported that following treatment of nasopharyngeal 
cancer, he began experiencing greater and greater difficulty with 
opening his mouth, chewing, salivary output, and obtaining dental 
treatment.  The assessment was treatment-induced 
temporomandibular joint (TMJ) dysfunction, suspect scar tissue 
buildup in the TMJ, and severe xerostomia.  The examiner stated 
"[i]t is my opinion that his [V]eteran's TMJ symptomatology is 
most likely caused by or a result of the treatment needed to 
effect cure of the left nasopharyngeal cancer."

Later in the same month, the Veteran underwent another VA 
examination.  After reviewing the Veteran's claims file, the VA 
examiner noted that cancer of the nasal pharynx was diagnosed in 
2003, for which the Veteran was treated with radiation and 
chemotherapy.  The nasopharyngeal cancer recurred six months 
later, and the Veteran received more radiation and chemotherapy.  
The Veteran was last seen by his cancer physician at W. Hospital 
in December 2007, with no evidence of recurrent cancer at that 
time.  The examiner also noted the Veteran's history of chronic 
sinusitis and allergic attacks.  It was noted that pollen allergy 
was diagnosed in 1980 and these allergic rhinitis symptoms had 
persisted, mainly in the spring and the fall, since that time.  
The examiner stated that the Veteran complained of itching in his 
ear in 1987 and that cancer of the nasal pharynx did not cause 
itching in the ear canal.  The examiner noted that the Veteran 
was seen in service in 1999 with nasal congestion, felt to be due 
to an upper respiratory infection, and on separation examination, 
he complained of nasal/sinus congestion and puffy eyes, with the 
change of seasons.  The examiner stated "if a nasopharyngeal 
cancer had caused these symptoms, they would have been year-round 
and not just with change of season."  The examiner noted that 
the Veteran did not have chronic sinusitis but had been treated 
with antibiotics for several sinus infections since his radiation 
therapy.  The Veteran reported that he developed mild nosebleeds 
with blowing only a few specks of blood out of his nose after 
strenuous physical trainings in service, but denied having any 
nosebleeds between 1999 until he began having trouble with 
nosebleeds in early 2003.  The examiner opined that if the 
nosebleeds while in service had been secondary to a cancer, the 
nose bleeds would have continued after discharge from service.  

The final diagnosis was "post- radiation and chemotherapy for 
two times for cancer of the nasal pharynx with residuals, but no 
evidence of recurrence, that is, less likely than not, related to 
the symptoms the Veteran had during military service."  In 
support of this conclusion, the examiner stated that the 
Veteran's allergic rhinitis causing nasal congestion, which was 
first diagnosed in 1980, have continued mainly in the spring and 
the fall to the present time.  The examiner stated that cancer of 
the nasal pharynx did not cause itching of ear canals reported by 
the Veteran in 1987.  The examiner stated that the Veteran's 
reported symptoms of nasal and sinus congestion were more likely 
allergic rhinitis symptoms, and if they were secondary to 
nasopharyngeal cancer, would be year-round.  As to the Veteran's 
nosebleeds in service, the examiner stated "if the bleeding had 
been coming from his nasopharyngeal cancer, it would have 
continued after discharge from service."  Based on the 
foregoing, the examiner stated

In view of the above, I find it hard to 
say the Veteran's nasopharyngeal cancer 
caused any of the symptoms, but this is 
just my opinion.  No one can say how long 
the cancer was present in his nasal 
pharynx prior to becoming symptomatic.

Private treatment records show that in June 2009, after a four 
year and nine month disease-free interval, a second recurrence of 
cancer occurred in the nasopharynx with two pulmonary nodules and 
a questionable right paratracheal lymph nodes in the upper chest.  
Nose biopsy was positive for recurrence of cancer.  The Veteran 
underwent an operation for left lower lobe wedge resection in 
July 2009, and thoracoscopy with right upper lobe wedge resection 
and mediastinal lymph node dissection in August 2009, following a 
diagnosis of recurrent nasopharyngeal carcinoma with a left lower 
lobe lung nodule and right mediastinal adenopathy.

An August 2009 private treatment report noted that the Veteran 
had an uneventful recovery from both operative procedures in July 
and August 2009.  The impression was squamous cell carcinoma of 
the nasopharynx, now with a second local recurrence and biopsy 
confirmation of distant metastases.  

At his November 2009 hearing before the Board, the Veteran 
testified that he had frequent nosebleeds in service, as well as 
seasonal sinus congestion.  The Veteran stated that his cancer 
was diagnosed in 2003, at which time it was the size of a grape, 
and that his physician indicated that it was a slow-growing 
cancer.  The Veteran also stated that after service discharge, a 
finding of an abnormal laboratory result was made in 2000, but he 
did not further follow up.  To that effect, he submitted 
additional evidence along with a waiver of RO jurisdiction, 
consisting of February and March 2000 letters from a VA 
outpatient clinic.  They stated that examination of the Veteran 
revealed an abnormal laboratory result.  It was strongly 
suggested that the Veteran have a follow-up examination.

A December 2009 letter from Dr. K.S. stated that the Veteran was 
under her care for the recurrence of nasopharyngeal carcinoma.  
Dr. S. noted that the Veteran's lesion was probably the result of 
exposure to agents while performing military service according to 
the descriptions of his job duties.  It was also noted that the 
exact etiology would require further extensive investigation.

In a January 2010 letter from a private otolaryngologist, Dr. 
D.W. stated that the Veteran was treated for third recurrence of 
nasopharyngeal carcinoma undergoing concurrent chemo and 
radiation treatment and that his cancer was in remission at this 
time.  Dr. D.W. noted that the Veteran's June 1997 service 
treatment record could have been the first initial cancer screen 
examination that happened while on active duty.  Dr. W. opined 
that yearly cancer screening examination should have been 
performed and early detection could have prevented the Veteran's 
large mass side of the nasopharyngeal carcinoma T2N0M0 stage II.  
Dr. W. stated that to his medical knowledge this cancer type cell 
is an unusual slow growing cancer, would have taken five years or 
more to grow this size.  He further stated

I certify that I personal[ly] conducted 
this review of [the Veteran's] military 
medical record[s] and [based] on my 
finding there is no doubt that the first 
origin of my patient cancer screen was 
conducted while on active duty, by Dr. 
[R.] a physician and Dr. [C.]  

Based on the totality of the evidence, and with application of 
the benefit of the doubt doctrine, the Board finds that the 
Veteran currently has carcinoma of the left nasopharynx, which 
was incurred during his active military service.  38 U.S.C.A. 
§ 5107(b).  The medical evidence of record shows that carcinoma 
of the left nasopharynx was diagnosed in 2003 and there have been 
recurrence of the carcinoma.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).

In this case, VA examiners and private physicians have offered 
contrasting opinions regarding the etiology of the Veteran's 
carcinoma of the left nasopharnyx.  As noted, the majority of the 
Veteran's private physicians have linked the Veteran's carcinoma 
of the left pharynx to his military service.  First, Dr. K.S. 
stated in January 2005, that while the Veteran was still in 
service, clinical examinations in June 1997 revealed concern for 
possible existence of nasopharyngeal lesion and that the Veteran 
was advised to further review this information with an 
otolaryngologist to determine if this lesion could have been 
present but in a size too small for detection by the standard 
techniques.  Dr. S. noted subsequent evidence showed symptoms 
which allowed for an ultimate diagnosis at a later date.  
Although Dr. S. did not specifically state that she reviewed the 
Veteran's claims file, her medical opinion was based on a review 
of the Veteran's service treatment records as they were cited to 
in the opinion letter.  In December 2009, Dr. S. also stated that 
the Veteran's nasopharyngeal carcinoma was probably the result of 
exposure to agents while performing military service based on the 
Veteran's descriptions of his job duties.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (holding that the Veteran is competent to 
attest to the factual matters of which he had first-hand 
knowledge).  

The Board finds that the Veteran's lay statements regarding in-
service symptoms of nose bleeding and nasal congestion and 
description of his military duties are competent and credible 
evidence as they are consistent with the other evidence of 
record.  

The opinions from the Veteran's private physicians further 
support that the onset of the Veteran's nasopharyngeal cancer was 
in service.  Dr. E.D., who was the primary physician of the 
Veteran in 2003 when nasopharyngeal carcinoma was initially 
diagnosed, also suggested that the Veteran's carcinoma was 
present during time of military discharge.  In February 2006, he 
opined that the Veteran's medical condition began during his 
military service.  After reviewing the Veteran's service and 
post-service medical records, his conclusion was that the signs 
and symptoms while on active duty, to include but not limited to 
nasal congestion, Eustachian tube dysfunction, and ear pain, were 
most likely the prodrome to the Veteran's diagnosis of 
nasopharyngeal carcinoma.  Additionally, the Veteran's private 
oncology physician, Dr. D.B., agreed in May 2007 and stated  
"[b]ased on the history of symptoms at the time of [the 
Veteran's] original diagnosis, as well as their duration, it is 
my stated medical opinion that his cancer could very well have 
initially developed during the time of [the Veteran's] military 
service."  Finally, in January 2010, Dr. D.W. certified that 
after personally conducting a review of the Veteran's military 
medical records  and based on his finding, there was no doubt 
that the first origin of my patient cancer screen was conducted 
while on active duty.  Dr. W. further opined that the Veteran's 
cancer type cell was an unusual slow growing cancer that would 
have taken five years or more to grow this size.

The October 2003 and March 2008 VA examiners, following a review 
of the claims file, provided contrasting opinions.  Both 
examiners opined that the Veteran's nasopharyngeal carcinoma was 
less likely than not related to the symptoms the Veteran had 
during military service.  Both October 2003 and March 2008 VA 
examiner noted that although the Veteran experienced recurrent 
nose bleedings in service, he did not have any further nose 
bleeding after service discharge until early 2003.  The March 
2008 VA examiner also stated that the Veteran's reported symptoms 
of nasal and sinus congestion were more likely allergic rhinitis 
symptoms, and not secondary to nasopharyngeal cancer, as they 
occurred mainly during the changes of season and not year-round.  
However, the March 2008 examiner indicated that while it was just 
the examiner's opinion that the Veteran's nasopharyngeal cancer 
did not cause any of the reported in-service symptoms, the 
examiner could not offer an opinion as to how long the cancer was 
present in the Veteran's nasal pharynx prior to becoming 
symptomatic.

While no medical opinion may be ignored, it is not error to favor 
the opinion of one competent medical expert over that of another.  
Rather, the duty exists to assess the credibility and probative 
value of evidence, and greater probative weight may be assigned 
to one medical opinion than to another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  While the VA examiners' opinions in 
this case were well reasoned and supported by a rationale 
consistent with other evidence of record, the Board gives more 
probative weight to the findings and conclusions reached by the 
Veteran's private otolaryngology and oncology physicians, who not 
only are specialists in the field of carcinoma of the 
nasopharynx, but also have provided continuous and ongoing 
treatment for the Veteran's nasopharyngeal cancer since the 
initial diagnosis of the cancer to the present time.

Accordingly, the Board finds that the medical opinions of record 
are at least in equipoise.  All opinions were consistent with 
other evidence of record and based on the review of the Veteran's 
past and present medical records.  The evidence in this case is 
evenly balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2010).  Therefore, entitlement to 
service connection for carcinoma of the left nasopharynx is 
warranted.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for carcinoma of the left 
nasopharynx, the claim is reopened, and to this extent only, the 
appeal is granted.

Service connection for carcinoma of the left nasopharynx is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


